DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10 line 3, examiner recommend changing “and” to “or”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toy (US 20100291858) in view of Takeuchi (JP62169953.  See attached translation).
Regarding claim 1, Toy teaches a system “for controlling the circulation of air in an indoor area of a structure” ([0006] lines 2-3, “ceiling fans as a component of a climate control system in buildings”), comprising: 
a fan (10, fig 1) for circulating the air within the indoor area;
a first sensor (50, fig 1) for sensing a temperature in the indoor area; and
a controller (20, fig 1) for controlling operation of the fan when at least one of the following conditions is met:
(a) a temperature of the air is greater than the surface temperature and the temperature of the air is trending upward;
(b) an air temperature (reading from sensor 40) is warmer than the temperature (Noted claim says only one condition needs to be met.  See [0017] lines 12-15, “motor controller (20) then adjusts the speed at which hub rotates (16), based on the comparison of the substantially contemporaneous temperature readings”. [0018] lines 4-5, “operation of fan (10) is required to establish a desired uniform temperature condition”. [0019] lines 8-12, “fan (10) may stop…when the two temperature readings become substantially equal”.  Therefore Toy teaches that when air temperature and the temperature reading are different, i.e. air temperature being either warmer or cooler than the other temperature, then fan is controlled to operate accordingly. Therefore, Toy teaches the controller controls fan speed when the air temperature measured by upper temperature sensor 40 is greater than the temperature measured by the firs sensor 50.); or
(c) the surface temperature is equal to or less than a dew point temperature of the air, and (i) the dew point temperature is trending upward; or (ii) the surface temperature is trending downward.  (NOTED: claim limitations requires “or”, therefore only one of the options needs to be met.)
Toy fails to teach the first sensor is used for sensing temperature of a surface.
Takeuchi teaches a sensor (10, fig 1) for sensing a temperature of a surface in the indoor area (page 6 lines 12-13, “10…a floor surface temperature sensor”).
It would have been obvious at the time of filing to modify Toy as taught by Takeuchi by adding a floor temperature sensor to the system in order to control fan speed according to the floor temperature so that users could feel more comfortable when they walk barefoot indoors.
Regarding claim 2, Toy in view of Takeuchi teaches the fan is adapted for mounting on or adjacent a ceiling of the indoor area (See Toy fig 1), and includes a plurality of exposed blades (Toy 18, fig 1) for directing air onto the surface.
Regarding claim 3, Toy in view of Takeuchi teaches the controller controls the speed and/or time of operation of the fan (See rationale in claim 1).
Regarding claim 4, Toy in view of Takeuchi teaches a second sensor (Takeuchi 7, fig 1 and page 6 lines 6-7, “indoor humidity sensor”) for sensing the humidity of the air in the area and a third sensor (Toy 50, fig 1) for sensing the temperature of the air in the indoor area.  As for the limitation “determining a dew point temperature based on the relative humidity and the air temperature”, it is well known in physics that dew point can be calculated by using relative humidity and temperature.  It would have been obvious to program the controller to shown dew point based on measured relative humidity and temperature in order to allow user to monitor the humidity level in the indoor space.
Regarding claim 10, Toy in view of Takeuchi teaches a sensor (Takeuchi 8, fig 1-2) for sensing one or more of an outdoor air temperature or an outdoor humidity (Takeuchi 9, fig 1-2) and communicating the sensed outdoor air temperature or humidity to the controller (See Takeuchi fig 2).
Regarding claim 11, Toy in view of Takeuchi teaches the controller turns the fan on when the air temperature is warmer than the surface temperature (See claim 1 rationale).

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toy (US 20100291858) in view of Takeuchi (JP62169953), and further in view of Moore (US 20080102744).
Regarding claim 5, Toy in view of Takeuchi teaches all the limitations in claim 1.
Toy in view of Takeuchi fails to teach a heater for heating the air in the space, the heater being controlled by the controller.
Moore teaches a heater (60, fig 9) for heating the air in the space, the heater being controlled by a controller (110, fig 9).
It would have been obvious at the time of filing to modify Toy in view of Takeuchi as taught by Moore by adding a heater and control mechanism in order to provide an additional device to control humidity while providing heating in the indoor space at the same time.
Regarding claim 6, Toy in view of Takeuchi, Moore teaches the heater is turned on when: 
the surface temperature is less than or equal to the dew point temperature of the indoor air and the dew point temperature of the indoor air is trending upwardly; or
the surface temperature is less than or equal to the dew point temperature of the indoor air (Takeuchi teaches dehumidifying device is turned on when surface temperature is less than the dew point temperature in steps 1 and 3-5 of fig 3.  Moore teaches dehumidifying device is a heater.  Therefore the combination teaches the claimed 2nd condition in the limitations.)
Regarding claim 7, Toy in view of Takeuchi, Moore teaches the heater is selected from the group consisting of a radiant heater, a forced air heater, or a combination thereof (Moore’s heater is shown as a radiant heater type as shown in fig 2).

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toy (US 20100291858) in view of Takeuchi (JP62169953), and further in view of Blunn (US 20050095978).
Regarding claim 8, Toy in view of Takeuchi teaches all the limitations in claim 1 and ventilation mechanism is turned on when the outdoor humidity is less than or equal to the indoor humidity for admitting outdoor air into the space (Takeuchi steps 4-5, fig 3).
Toy in view of Takeuchi fails to teach the ventilation mechanism is a damper.
Blunn teaches a damper (21, fig 1) for providing ventilation an indoor space.
It would have been obvious at the time of filing to modify Toy in view of Takeuchi as taught by Blunn by adding a damper to the ventilation system in order to provide an additional ventilation to help control indoor temperature more quickly.
Regarding claim 9, Toy in view of Takeuchi and Blunn teaches opening and closing of the damper is controlled by the controller (as taught by Takeuchi by using controller 12).

Claims 14-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toy (US 20100291858) in view of Takeuchi (JP62169953).  
Regarding claim 14, Toy teaches method of preventing the formation of condensation on a surface in an indoor area ([0006] lines 2-3, “ceiling fans as a component of a climate control system in buildings”), comprising: 
sensing a temperature (using sensor 50, fig 1); 
using a fan (10, fig 1) circulating air in the indoor area based on the sensed surface temperature when at least one of the following conditions is met:
(a) the air temperature is greater than the surface temperature and a temperature of the air is trending upward, the fan turns on;
(b) an air temperature (reading from sensor 40) is warmer than the temperature (Noted claim says only one condition needs to be met.  See [0017] lines 12-15, “motor controller (20) then adjusts the speed at which hub rotates (16), based on the comparison of the substantially contemporaneous temperature readings”. [0018] lines 4-5, “operation of fan (10) is required to establish a desired uniform temperature condition”. [0019] lines 8-12, “fan (10) may stop…when the two temperature readings become substantially equal”.  Therefore Toy teaches that when air temperature and the temperature reading are different, i.e. air temperature being either warmer or cooler than the other temperature, then fan is controlled to operate accordingly. Therefore, Toy teaches the controller controls fan speed when the air temperature measured by upper temperature sensor 40 is greater than the temperature measured by the firs sensor 50.); or
(c) the surface temperature is equal to or less than a dew point temperature of the air, and (i) the dew point temperature is trending upward; or (ii) the surface temperature is trending downward.  (NOTED: claim limitations requires “or”, therefore only one of the options needs to be met.)
Toy fails to teach the first sensor is used for sensing temperature of a surface.
Takeuchi teaches a sensor (10, fig 1) for sensing a temperature of a surface of an object in the indoor area (page 6 lines 12-13, “10…a floor surface temperature sensor”).
It would have been obvious at the time of filing to modify Toy as taught by Takeuchi by adding a floor temperature sensor to the system in order to control fan speed according to the floor temperature so that users could feel more comfortable when they walk barefoot indoors.
Regarding claim 15, Toy in view of Takeuchi teaches the step of circulating the air comprises activating a ceiling fan (Toy fan 10 is a ceiling fan) in the indoor area.
Regarding claim 18, Toy in view of Takeuchi teaches the circulating step occurs once the air temperature is greater than the surface temperature (See claim 14 rationale).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toy (US 20100291858) in view of Takeuchi (JP62169953), and further in view of Blunn (US 20050095978).
Regarding claim 16, Toy in view of Takeuchi teaches all the limitations in claim 14 and circulating the air comprising admitting outdoor air into the space (Takeuchi step 5, fig 3).
Toy in view of Takeuchi fails to teach outside air is admitted via opening a damper.
Blunn teaches opening a damper (21, fig 1.  Damper inherently can be opened.) admitting air into an indoor space.
It would have been obvious at the time of filing to modify Toy in view of Takeuchi as taught by Blunn by adding a damper to the ventilation system in order to provide an additional ventilation to help control indoor temperature more quickly.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toy (US 20100291858) in view of Takeuchi (JP62169953).  
Regarding claim 20, Toy teaches a system “for controlling the circulation of air in an indoor area of a structure having walls, a floor and a ceiling” ([0006] lines 2-3, “ceiling fans as a component of a climate control system in buildings”), comprising:
a fan (10, fig 1) “for directing air toward an object above the floor in the indoor area” (This is intended function.  The fan is capable of sending air toward an object above the floor in the indoor area.);
a first sensor (50, fig 1) for sensing a temperature in the indoor area; and
a controller (20, fig 1) for controlling the fan when at least one of the following conditions is met:
(a) a temperature of the air is greater than the surface temperature and the temperature of the air is trending upward;
(b) an air temperature (reading from sensor 40) is warmer than the temperature (Noted claim says only one condition needs to be met.  See [0017] lines 12-15, “motor controller (20) then adjusts the speed at which hub rotates (16), based on the comparison of the substantially contemporaneous temperature readings”. [0018] lines 4-5, “operation of fan (10) is required to establish a desired uniform temperature condition”. [0019] lines 8-12, “fan (10) may stop…when the two temperature readings become substantially equal”.  Therefore Toy teaches that when air temperature and the temperature reading are different, i.e. air temperature being either warmer or cooler than the other temperature, then fan is controlled to operate accordingly. Therefore, Toy teaches the controller controls fan speed when the air temperature measured by upper temperature sensor 40 is greater than the temperature measured by the firs sensor 50.); or
(c) the surface temperature is equal to or less than a dew point temperature of the air, and (i) the dew point temperature is trending upward; or (ii) the surface temperature is trending downward.  (NOTED: claim limitations requires “or”, therefore only one of the options needs to be met.)
Toy fails to teach the first sensor is used for sensing temperature of a surface of the object.
Takeuchi teaches a sensor (10, fig 1) for sensing a temperature of a surface in the indoor area (page 6 lines 12-13, “10…a floor surface temperature sensor”).
It would have been obvious at the time of filing to modify Toy as taught by Takeuchi by adding a floor temperature sensor to the system in order to control fan speed according to the floor temperature so that users could feel more comfortable when they walk barefoot indoors.

Allowable Subject Matter
Claims 12-13, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762